Citation Nr: 9915382	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-44 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a prostate 
condition and impotency claimed as a result of VA treatment 
in April 1971 and July 1972.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
July 1953.

In a February 1988 decision, the Board of Veterans' Appeals 
(Board) denied service connection for an acquired psychiatric 
disorder.  Service connection for a cardiovascular disorder 
was denied by the Board in a separate February 1988 decision.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action in 
which the RO denied compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a prostate disorder with impotence 
based on VA treatment in 1971 and 1972, and found that new 
and material evidence had not been submitted to reopen claims 
for entitlement to service connection for an acquired 
psychiatric disorder and a cardiovascular disorder.

In his substantive appeal to the Board (VA Form 9), received 
in September 1996, the veteran requested a Board hearing in 
Washington, D.C.  A hearing was scheduled for July 8, 1998.  
In a May 1998 statement, the veteran requested that the July 
8, 1998, Board hearing in Washington, D.C., be rescheduled 
and that he be afforded a videoconference hearing in Atlanta, 
Georgia.  He indicated that he had recently moved to College 
Park, Georgia.  A videoconference hearing was subsequently 
scheduled for July 22, 1998.  In a June 1998 statement, the 
veteran indicated that he did not want to have the 
videoconference hearing and preferred to wait for a in-person 
hearing before a member of the Board traveling to the 
Atlanta, 


Georgia RO for the purpose of conducting hearings.  The 
veteran was then scheduled for a Travel Board hearing on 
August 18, 1998, at the Atlanta, Georgia RO.  The letter 
notifying the veteran of the August 1998 Travel Board hearing 
was dated July 16, 1998, with instructions to respond by July 
15, 1998.  In the interim, the veteran had moved back to 
Virginia.  In a July 23, 1998, statement, the veteran 
indicated that he wished to withdraw his request for a Travel 
Board hearing and wanted his appeal to be considered based on 
the evidence of record.  Thereafter, the veteran submitted a 
copy of the  July 23, 1998, statement in which he had 
withdrawn his request for a Travel Board hearing, with a 
handwritten statement, dated July 28, 1998, indicating that 
he wanted a new hearing date in Virginia or Washington, D.C.  
He also stated that he wanted to rescind his withdrawal of 
his request for a Travel Board hearing that was submitted on 
July 23, 1998.  The Board subsequently contacted the veteran 
to clarify his desire to have a hearing and if so, what type 
of hearing.  In a statement received at the Board in April 
1999, the veteran indicated that he no longer desired a 
hearing of any kind.

The issues involving whether new and material evidence has 
been submitted to reopen claims for entitlement to service 
connection for an acquired psychiatric disorder and a 
cardiovascular disorder will be addressed in the REMAND 
following the decision below.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a prostate disorder and impotency 
claimed as a result of VA treatment in April 1971 and July 
1972 is plausible.




CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151) for a prostate disorder and impotency 
claimed as a result of VA treatment in April 1971 and July 
1972.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the veteran has been 
shown to have a clinically diagnosed psychosis.  With that in 
mind, appellate review of the claims folder reveals that the 
veteran has experienced a variety of delusions including the 
theft of his service medical records, the illegal use of his 
social security and veteran's claim numbers for unknown 
purposes, and reported incidents of home burglaries in which 
the veteran's enemies have stolen the keys to his apartment, 
as well as his shorts, food, t-shirts and vitamin pills.

With respect to the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, the veteran and his 
representative contend, in essence, that he developed a 
prostate condition and impotence as a result of a cystoscopy 
performed at the New York, New York VAMC in April 1971, and a 
subsequent intravenous pyelogram (IVP) performed at the same 
VA facility in July 1972 as part of a VA examination for an 
unrelated claim for service connection.

The threshold question with respect to the claim for 
compensation benefits for a prostate condition and impotency 
under the provisions of  38 U.S.C.A. § 1151 claimed as a 
result of VA treatment in 1971 and 1972, is whether the 
veteran has presented a well-grounded claim.  If he has not 
presented a well-grounded claim, 


the claim must fail and there is no further duty to assist in 
the development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  A well-grounded claim requires more than 
an allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a complete review of the entire claims folder, the 
Board finds that the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is 
not well-grounded.  Initially, the Board notes that the RO 
has undertaken exhaustive efforts to obtain the pertinent VA 
clinical records at issue.  The RO requested copies of all 
medical records associated with the veteran's hospitalization 
at the New York, New York VAMC in 1971 and 1972, to include 
clinical records, physicians notes, nurses notes, discharge 
summary, progress notes and the consent form.  A July 1995 
letter from the New York, New York VAMC requested the 
veteran's name and social security number in order to process 
the request for treatment records.  Thereafter, the RO 
forwarded the veteran's current name and social security 
number; the New York, New York VAMC responded that there were 
no treatment records for anyone by that name.  At the time of 
the VA treatment in 1971 and 1972, however, the veteran was 
known by a different name and social security number, as 
reflected on the title page of this decision.

In October 1996, the RO submitted a more specific request for 
records to the New York, New York VAMC.  In this request, the 
RO pointed out the veteran's name and social security number 
currently, as well as at the time of the VA treatment in 


1971.  The RO followed up with another request for this 
information in December 1996.  In February 1997, the New 
York, New York VAMC forwarded a copy of the hospital summary 
and operative report for the veteran's hospitalization from 
March 31, 1971, to April 15, 1971.  That letter also 
indicated that the progress notes associated with the 
veteran's hospitalization during that period were no longer 
available, and that this was in accord with VA records 
retention requirements at that time.  No other records were 
produced from treatment at the New York, New York VAMC 
facility in April 1971 or July 1972.

In this regard, the Board notes that the veteran and his 
representative have raised the issue of consent regarding the 
procedures performed at the VA facility in 1971 and 1972.  
Inasmuch as the consent form is not available, the Board 
concludes that the veteran's consent was at least implied 
with respect to the procedures at issue, in light of the fact 
that a veteran is not subjected to any invasive procedure 
against his/her will.  See 38 C.F.R. § 3.358.

In an April 1995 letter, the RO asked the veteran to submit 
medical evidence of a current prostate or impotence 
condition, as well as evidence of the date of onset of such 
disorders and medical evidence relating those disorders to VA 
treatment in 1971 or 1972.  The veteran submitted several 
letters dated in April 1995 in which he indicated that he 
would provide the requested information as to the onset of 
current prostate and impotence disorders and evidence 
relating those disorders to VA treatment in 1971 or 1972.  
However, in a May 9, 1995, correspondence, the veteran stated 
that all previous letters which indicated that he would 
comply with the RO request for information were canceled; the 
veteran stated that he would not provide any of the requested 
information.  He indicated that all necessary information to 
support his claim could be obtained from the New York, New 
York VAMC.  A subsequent notarized letter from the veteran 
dated May 10, 1995, specifically nullified and revoked the 
May 9, 1995, letter.  The veteran indicated 



that he would provide the information requested by the RO 
within one year of the date of the letter, as directed.

Thereafter, the veteran submitted evidence from various 
sources that was received at the RO in September 1996.  
Included were records from the New York, New York VAMC dated 
during the pertinent time periods in April 1971 and July 
1972.  Appellate review of the hospital summary sheet notes a 
discharge diagnosis of an acute kidney disorder.  Entitlement 
to service connection for a kidney disorder is not the 
subject of the veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  The hospital 
summary sheet reflects that the veteran presented on March 
31, 1971, with massive swelling of both legs and the penis.  
There was no evidence that the veteran had any prostate 
disorder or clinically documented impotence at that time.  A 
cystoscopy and IVP were performed with negative results.  No 
complications were noted.

In conjunction with an unrelated claim for entitlement to 
service connection for a kidney disorder, the veteran was 
seen for VA examinations in May and July 1972, March 1973 and 
June 1982. On VA examination in May 1972, the veteran was 
noted to have some dysuria and nocturia. On VA examination in 
July 1972, the diagnostic impression was urinary infection of 
unknown etiology.  No prostate disorder was diagnosed and 
impotence was not found.  An IVP was performed and the 
results indicated a suspicion of an enlarged prostate.  On a 
subsequent VA examination in March 1973, no prostate disorder 
was diagnosed and no impotence was noted.  On VA examination 
in June 1982, the veteran was noted to have an enlarged 
prostate gland.  No prostate disorder or impotence were 
diagnosed.

Other records received in September 1996 were indicated by 
the veteran to be his treatment records from Bert Holmes, 
M.D., a urologist in Norfolk, Virginia.  The records 
themselves do not have any identifying marks on them to 
indicate that they 



are from the office of Dr. Holmes.  Nevertheless, appellate 
review of the recorded clinical data shows that the veteran 
presented in December 1995 with complaints of 
prostate problems incomplete emptying and impotency.  The 
diagnostic impression was prostatic enlargement and 
prostatitis.

VA clinical records in June 1997 contain a reference to a 
history of benign prostatic hypertrophy in 1976.  The veteran 
complained of increased symptoms of frequency of urination 
and nocturia.  He also reported impotence and pain with 
urination.  There is a reference to a 1996 procedure at 
Sentara Leigh Hospital.  The veteran said that his relatives 
have told him he has prostate cancer.  The veteran refused to 
have a rectal examination.  The diagnostic impression was 
prostate symptoms.  Records received from Sentara Hospital in 
Norfolk, Virginia, reflect that the veteran underwent a 
needle biopsy to rule out prostate cancer in July 1997.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for 



which the  hospitalization, etc., was authorized.  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358 (b), (c) (1).  38 C.F.R. 
§ 3.358 (c) (3) (1998) provides that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.

In summary, at the time of the VA treatment in April 1971 and 
July 1972, the veteran did not have any diagnosed prostate 
disorder or clinical documentation of impotence.  The VA 
hospitalization from March 31, 1971, to April 15, 1971, was 
necessitated by an acute kidney disorder and was unrelated to 
any prostatic symptoms.  Subsequent to the veteran's VA 
treatment in April 1971 and July 1972, there are references 
to an enlarged prostate, prostatic symptoms, a history of 
benign prostatic hypertrophy (BPH) and prostatitis.  There is 
no clinical documentation in the claims folder that the 
veteran has been diagnosed with impotence.  The claims folder 
does contain evidence of a current diagnosis of some type of 
prostate disorder, variously characterized as an enlarged 
prostate, BPH and prostatitis.  However, there is no medical 
opinion from any physician of record in this case which links 
the onset of either a prostate disorder or impotence to VA 
treatment in April 1971 or July 1972.  Against this 
background, the veteran has not presented a well-grounded 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 and the claim must be denied.




ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a prostate disorder and impotency 
claimed as a result of VA treatment in April 1971 and July 
1972 is denied.


REMAND

As noted above, the Board denied service connection for an 
acquired psychiatric disorder and for a cardiovascular 
disorder in separate decisions in February 1988.  At the time 
of those denials, the Board concluded the following with 
respect to the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder: the veteran 
did not have an acquired psychiatric disorder in service; 
schizophrenia was not diagnosed until many years after 
service; the passive-aggressive reaction noted in service was 
a personality disorder; alcoholism and drug addiction 
resulted from willful misconduct; and post-traumatic stress 
disorder was not shown.  With regard to the veteran's claim 
for entitlement to service connection for a cardiovascular 
disorder, the Board found that heart disease, including 
essential hypertension, was not present in service and was 
not shown for many years after discharge from service.

Subsequent to the February 1988 Board decisions, additional 
evidence has been associated with the claims folder.  In a 
medical statement dated in April 1995, the veteran was noted 
to have a history of coronary artery disease.  There is no 
medical opinion which links a current cardiovascular disorder 
to the veteran's military service.

In an undated letter received at the RO in May 1995 from the 
veteran's primary counselor at Community Mental Health 
Services in Norfolk, Virginia, to one of the 


veteran's physicians, it was indicated that the veteran had 
been experiencing auditory hallucinations since 1951.

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999).  Under the new Elkins test, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

Inasmuch as the April 1998 SSOC furnished by the RO to the 
veteran and his representative was based, in part, on the 
standard which was struck down in Hodge, supra, a remand is 
warranted to allow the RO to apply the standards set forth 
therein.  The Board notes that the May 1997 SSOC applied the 
correct standard of review at the time it was issued, because 
the Hodge case was not decided by the 


United States Court of Appeals for the Federal Circuit until 
September 16, 1998.  However, this fact does not change the 
requirement that this case be remanded again.

The case is REMANDED to the RO for the following action:

The RO should review the record and 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen claims for service connection 
for an acquired psychiatric disorder and 
for a cardiovascular disorder.  The RO is 
directed to make a decision on these 
issues based only on consideration of the 
holding in Hodge, supra, and on 38 C.F.R. 
§ 3.156.

If the determinations remain adverse to the veteran, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to comply with a precedent decision of the Court 
and to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

